Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-11-00713-CR

                                        Rudolfo J. MENDEZ,
                                             Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                     From the 186th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2011CR0406
                           Honorable Maria Teresa Herr, Judge Presiding

Opinion by:       Karen Angelini, Justice

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: January 2, 2013

AFFIRMED

           A jury convicted Rudolfo J. Mendez of the offense of theft. See TEX. PENAL CODE ANN.

§ 31.03(a), (e)(2) (West 2011). In one issue, Mendez argues the evidence was legally insufficient

to show his intent to deprive the owner of the property. See id. § 31.03(a). A jury may infer

intent from any facts which tend to prove its existence, including the acts, words, and conduct of

the accused. Hart v. State, 89 S.W.3d 61, 64 (Tex. Crim. App. 2002); Dues v. State, 634 S.W.2d
304, 305 (1982). In analyzing legal sufficiency of the evidence, we determine whether the

necessary inferences are reasonable based upon the combined and cumulative force of all the
                                                                                  04-11-00713-CR


evidence when viewed in the light most favorable to the verdict. Hooper v. State, 214 S.W.3d 9,

16-17 (Tex. Crim. App. 2007).

       Viewed in the light most favorable to the verdict, the trial evidence showed that Mendez

applied for welfare benefits in January 2009. When Mendez applied for welfare benefits, he

reported that the only income he received was from rental property, and the only people living in

the household were Mendez and his son. Department employees told Mendez he must report any

changes in household income and composition to the Department within ten days of the change.

This was required because eligibility for welfare benefits depends upon household income and

the number of people living in the household. Mendez received welfare benefits from February

2009 to March 2010.

       The Department began investigating Mendez after receiving a tip from the welfare fraud

hotline. During the investigation, three witnesses told an investigator that Mendez’s wife,

Jessica, was living in Mendez’s household from February 2009 to June 2009. However, Mendez

failed to report Jessica’s presence in the household until July 2009. In July 2009, Mendez

reported that Jessica and two additional children were living in the household, and that Jessica

was receiving unemployment benefits. On September 1, 2009, Mendez reported that Jessica was

no longer receiving unemployment benefits. That same month, Jessica obtained full-time

employment. Jessica worked full time from September 2009 to March 2010. However, Mendez

failed to report the change in Jessica’s employment status and the corresponding change in

household income to the Department. Mendez also failed to report employment income he

earned from October 2009 to February 2010. Because of Mendez’s failure to report Jessica’s

presence in the household and the couple’s employment income, there were months in which

Mendez received more welfare benefits than was appropriate, and months in which Mendez

received welfare benefits but should have received nothing.
                                              -2-
                                                                                    04-11-00713-CR


       The evidence showed that Mendez knew he was required to report changes in household

income and composition. The evidence further showed that Mendez reported changes in

household income and composition when the changes resulted in an increase in welfare benefits,

and failed to report changes in household income and composition when the changes would have

resulted in a decrease in welfare benefits. We conclude the jury, based upon the combined and

cumulative force of all the evidence viewed in the light most favorable to the verdict, could have

reasonably inferred that Mendez intended to deprive the Department of its property by failing to

report changes in household income and composition. See Roberts v. State, 319 S.W.3d 37, 49

(Tex. App.—San Antonio 2010, pet. ref’d) (concluding the jury could reasonably infer intent

from the defendant’s acts, words, and conduct). The trial court’s judgment is therefore affirmed.


                                                     Karen Angelini, Justice

Do not publish




                                               -3-